Citation Nr: 0506810	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-13 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
corneal abrasion of the right eye.

2.  Entitlement to service connection for chronic fatigue or 
chronic fatigue syndrome, to include as due to an undiagnosed 
illness or a medically unexplained multisymptom illness.

3.  Entitlement to service connection for bilateral knee 
pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for right wrist pain, 
to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for bilateral ankle 
pain, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for bilateral elbow 
pain, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for bilateral hand 
pain, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for atropic eczema.

9.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to July 
1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issues of entitlement to service connection for atopic 
eczema, tinea pedis, and disabilities manifested by pain of 
the ankles, elbows and hands are addressed in the REMAND that 
follows the order section of this decision.  




FINDINGS OF FACT

1.  The veteran has no current residuals of an in-service 
right eye injury. 

2.  The veteran does not have chronic fatigue syndrome or 
chronic fatigue due to an undiagnosed illness.

3.  The veteran's chronic right and left knee pain is 
manifested by objective evidence of painful limitation of 
motion and this pain has not been attributed to a known 
clinically diagnosis.  

4.  The presence of right wrist pain is not objectively 
shown.  


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection 
for residuals of a corneal abrasion of the right eye are not 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  The requirements for entitlement to service connection 
for chronic fatigue or chronic fatigue syndrome, to include 
as due to an undiagnosed illness or a medically unexplained 
multisymptom illness, are not met.  38 U.S.C.A. §§ 1110, 
1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

3.  The requirements for entitlement to service connection 
for pain of the veteran's right and left knees, due to 
undiagnosed illness, are met.  38 U.S.C.A. §§ 1110, 1117, 
1118 (West 2002); 38 C.F.R. § 3.317 (2004).

4.  The requirements for entitlement to service connection 
for a right wrist disability, to include as due to an 
undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 
1118 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of these claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.  
However, the Court also stated that the failure to provide to 
provide such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA and the implementing regulations by 
letters dated in May 2002 and May 2003, prior to the January 
2004 supplemental statement of the case.  Although the RO did 
not specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide 
the RO with the information necessary for the RO to obtain 
such evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim for service connection for bilateral knee 
pain.  With respect to the other issues decided herein, all 
pertinent, available evidence pertaining to the claims has 
been obtained and the veteran has been afforded appropriate 
VA examinations.  Neither the veteran nor his representative 
has identified any additional evidence or information that 
could be obtained to substantiate any of these claims, nor 
has either requested that the Board remand for further 
development this appeal that has been pending for several 
years.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of the claims by the RO are 
minor and nonprejudicial to the veteran.  They do not warrant 
a remand and further delay of the appellate process.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).




Evidentiary Background

The veteran's service personnel records reflect that he had 
three years and 10 months of sea service.  His awards and 
decorations during service included the Southwest Asia 
Service Medal during the Persian Gulf War.  

The report of the veteran's April 1991 enlistment examination 
indicates that he had a history of first-degree burns on his 
arms.  He had received 9 days of treatment at the burn clinic 
of a private medical facility.  In December 1991, the veteran 
was treated for a viral syndrome.  

In connection with inservice dental treatment in July 1991, 
October 1991, October 1992, and October 1993, the veteran 
reported a negative history of arthritis or painful joints.

In a history taken during medical treatment in October 1992, 
the veteran denied a history of fractures, sprains, or casts.  
He also reported that he did not have active dermatitis or 
severe acne.  

In November 1992, the veteran was treated for a foreign body 
in his right eye.  He reported that he was welding when some 
chips hit his right eye.  He tried to remove the debris.  
Examination revealed redness with no foreign body.  The 
assessment was corneal abrasion of the right eye.  Follow up 
the next day revealed that the veteran felt better.  Clinical 
examination was unremarkable.  Fluoroscopic examination 
revealed no abrasion.  The assessment was resolving corneal 
abrasion of the right eye.

In November 1992,the veteran received follow up treatment for 
a viral syndrome.  

In December 1992, the veteran was treated for complaints of 
left hand and right shoulder pain.  He reported experiencing 
pain since the previous night when he was involved in a motor 
vehicle accident.  During this accident, he hit his head on 
the windshield.  He was noted to have pain in his left index 
finger and wrist with limited range of motion and no 
neurological defect.  X-rays of his right shoulder and left 
hand revealed no fracture or subluxation.  Assessments of 
left index finger ligament strain and right shoulder 
(trapezius) strain were rendered.  He received follow-up 
treatment for his left index finger in January 1993.
 
The veteran sought treatment for headaches, fever, and chills 
with nausea and vomiting in August 1993.  He was noted to 
have a 2-day history of malaise, frontal headaches, and 
light-headedness.  Initial diagnoses included viral syndrome, 
dehydrations, and mononucleosis.  However, he underwent a 
lumbar puncture that revealed viral meningitis.  

The veteran was treated for a viral syndrome in December 
1993.  Subsequent records show treatment for upper 
respiratory infections in January 1994 and April 1995.

On a report of medical history completed in conjunction with 
his May 1995 separation examination, the veteran reported a 
history of swollen and painful joints; broken bones; 
arthritis, rheumatism, or bursitis; and foot trouble.  He 
denied a history of recurrent back pain.  Physical 
examination revealed normal eyes, normal skin, and normal 
spine and other musculoskeletal system.  Examination of his 
feet disclosed tinea pedis.  

In March 1998, he underwent a chronic fatigue syndrome 
examination.  The compensation and pension examination 
worksheet for chronic fatigue syndrome (CFS) indicates that, 
for VA purposes, a diagnosis of chronic fatigue syndrome must 
meet both of the following criteria:  

(1)	New onset of debilitating fatigue 
that is severe enough to reduce or 
impair average daily activity below 
50 percent of the patient's pre-
illness activity level for a period 
of 6 months; and 

(2) 	Other clinical conditions that may 
produce similar symptoms must be 
excluded by thorough evaluation, 
based on history, physical 
examination, and appropriate 
laboratory tests.  

The March 1998 examination report indicates that neither 
element was met.  In addition to the foregoing, the worksheet 
for CFS notes that a diagnosis of CFS must also meet 6 or 
more of the following criteria:  

(1) 	Acute onset of the condition
(2)  	Low grade fever.
(3)  	Nonexudative pharyngitis.
(4)  	Palpable or tender cervical or 
axillary lymph nodes.
(5)  	Generalized muscle aches or 
weakness.
(6)  	Fatigue lasting 24 hours or 
longer after exercise.
(7)  	Headaches of a type, severity 
or pattern that is different from 
headaches in the premorbid state.
		(8)  	Migratory joint pains.
		(9)  	Neuropsychological symptoms.
		(10)  	Sleep disturbance.

The examination report indicates that criteria (1) through 
(6) and (9) were not applicable in the veteran's case.  It 
was noted that the veteran's complaints of headaches were to 
be addressed in a neurological examination and his complaints 
of migratory joint pains were to be addressed in an 
orthopedic examination.  With respect to sleep disturbance, 
he reported insomnia.  The examiner could not give an 
estimate on the amount of routine daily activity that was 
restricted due to CFS nor could he comment on incapacitating 
episodes.  The veteran did not require continuous medication 
for CFS.  Rather than provide a diagnosis of CFS, the 
examiner found that the veteran had gastroesophageal reflux 
disease.  

An April 1998 VA outpatient treatment record indicates that 
the veteran complaints of various medical conditions.  He 
reported shooting pains in his left leg secondary to an 
inservice injury; pain and limited motion in his left wrist 
since returning from the Persian Gulf; occasional pain and 
stiffness in his right hand; diminished exercise tolerance 
with shortness of breath on exertion since returning from 
service in the Persian Gulf; and a skin rash on his groin, 
neck, and shoulders since leaving the Navy.  The veteran 
reported that he served as a fireman and pipe fitter on a 
landing platform dock in the Persian Gulf.  He was exposed to 
smoke, but not to oil, chemicals, or radiation.  He reported 
that a valve exploded causing rushing water to hit his left 
leg.  This caused an open sore that took several weeks to 
heal.  Following his Persian Gulf service, he had occasional 
pain in his left leg and he reported shin splints.  He also 
had wrist pain and it was later discovered that he had a 
poorly healed old fracture of his scaphoid bone.  He had a 
deep cut to his left thumb that became infected after being 
sutured.  He reported numerous minor injuries and strains in 
his right hand while working as a fireman onboard ship.  He 
reported that he was less able to engage in vigorous exercise 
and noted that fatigue and shortness of breath occurred more 
regularly.  He also had an occasional erythematous pruritic 
rash on his groin, neck, and shoulder since leaving the Navy.  
Examination of his skin was generally negative but a slight 
red macular rash was noted on his right shoulder.  Mild 
tenderness to the right of his lumbosacral spine was noted.   
Examination of his joints revealed limited dorsiflexion of 
his left hand.  Impressions of questionable neuralgia of the 
left calf; posttraumatic arthritis of the wrists and hands; 
low back pain; and a rash of questionable etiology were 
rendered.  

The veteran was also afforded several VA examinations in 
April 1998.  The report of an April 1998 VA skin examination 
indicates that the veteran complained of a skin condition 
that began in mid 1992.  This condition was described as an 
intermittent rash on the back of the thigh and inner arm.  He 
had not received post-service treatment for this disorder.  
Physical examination revealed no current rash.  A diagnosis 
of atopic eczema was rendered.  The examination report notes 
that the examiner did not have the veteran's medical records 
for review in connection with the examination.

The veteran was also afforded a VA muscles examination in 
April 1998.  The report indicates that the examiner had 
reviewed the veteran's claims folder in connection with the 
examination.  The veteran's history was significant for 
treatment of a left lower extremity puncture wound and left 
thenar laceration.  X-ray examination of the left knee, 
tibia, and fibula was within normal limits.  

The veteran was afforded a VA joints examination in April 
1998.  The examiner could find no records in the claims 
folder concerning joint pain.  However, the veteran reported 
a history of pain in his elbows, knees, ankles, and wrists 
since 1993.  Physical examination of the knees, elbows, and 
ankles revealed normal range of motion.  However, pain in the 
left knee and left ankle was noted at the extremes of motion.  
Tenderness on palpation of the left knee medially and both 
elbows at the olecranon tips was noted.  The veteran had a 
normal gait.  X-ray examination of the right wrist was 
normal.  X-ray of the left wrist revealed a smaller navicular 
bone with the cleft in the midline and tiny cystic changes 
along the navicular-radial articulation spaces.  Diagnoses of 
polyarthralgia of unknown etiology and status post left wrist 
fracture were rendered.  

The report of an April 1998 VA hand, thumb, and fingers 
examination indicates that the veteran complained of a 
throbbing pain in his hands bilaterally.  He had a history of 
multiple hand injuries in service including a cast on the 
left and a splint on the right.  A healed post laceration 
left thenar eminence scar was noted.  The veteran had 
limitation of wrist extension to 30 degrees with pain.  
Diagnoses of status post left scaphoid fracture and left 
thenar eminence laceration were rendered.  There was no 
evidence of right hand or wrist abnormalities.  

At an eye examination in April 1998, the veteran complained 
of having floaters about two times a month in his right eye.  
He also had headaches after reading for more than 2 hours.  
Uncorrected far visual acuity of the right eye was 20/15 with 
no convergence insufficiency.  The examiner found no floaters 
and no corneal pathology.  Auto refraction revealed mild 
latent hyperopia.  A diagnosis of latent hyperopia was 
rendered.  

The veteran's mother, in a statement dated in June 1998, 
noted that the veteran was a successful athlete in high 
school.  She recalled that the veteran informed her in 1994 
that he had injured his left leg and both hands in the 
Persian Gulf.  She reported that the veteran appeared 
"sickly" when he returned home following his discharge from 
active duty.  He weighed 155 pounds and looked frail and 
depressed.  As the veteran lived at home, she was able to 
observe his condition.  She noted peeling of the skin on his 
hands and sores and rashes on his feet.  He had a foot fungus 
and dry skin throughout his body.  He missed days of work due 
to aches and pains which limited his physical activity.  

The veteran was afforded a VA skin examination in May 2002.  
He complained of pruritus of his feet, hands, and groin.  He 
reported that these symptoms originated during his military 
service and that he developed athlete's foot, chronic hand 
dermatitis, and a groin rash.  Examination revealed that his 
palms were clear, but there was a trace of scale on his feet.  
His groin had erythema and fine scaly patches.  No 
ulceration, exfoliation, or crusting was noted and the 
veteran had no systemic or nervous manifestations.  Pertinent 
diagnoses of tinea pedis, tinea, cruris, and a history of 
hand dermatitis were rendered.  

The veteran was also afforded a VA joints examination in May 
2002.  He reported intermittent pain, stiffness, swelling, 
and giving way of both knees, hands, and ankles.  Range of 
motion of both knees was from 0 to 120 degrees.  Range of 
motion of both wrists and both ankles was within normal 
limits.  However, additional limitation due to pain and 
weakness was noted.  There was evidence of painful motion 
with left wrist and ankle range of motion.  Similarly, there 
was evidence of tenderness at the left wrist dorsally, left 
knee anteriorly, and left ankle medially and laterally.  X-
ray examinations of the right hand, right wrist, both knees, 
and left ankle in May 2002 were within normal limits.  X-ray 
examination of the left tibia and fibula in 1998 was within 
normal limits.  X-ray examination of the right foot and ankle 
in September 2001 revealed degenerative changes at the 
talonavicular joint.  Diagnoses of residuals of left wrist 
fractures; residuals of old healed lacerations of both hands 
and the left lower extremity; and osteoarthritis of the left 
foot were rendered.  The examiner opined that the rest of the 
veteran's joint complaints were not associated with any 
"known" clinical diagnoses.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability resulting from an undiagnosed illness, or from a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, or from any diagnosed illness which the 
Secretary determines in regulations prescribed under 38 
U.S.C.A. § 1117(d) warrants a presumption of service 
connection.  The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multisymptom illness include, but are not 
limited to:  (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, and (13) menstrual 
disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Service Connection for Residuals of a Right Eye Abrasion

The veteran contends that he has current right eye disability 
due to the in-service corneal abrasion.  While post service 
medical records show that the veteran has complained of 
occasional floaters in his right eye, VA examination in April 
1998 revealed no floaters or corneal pathology.  The only eye 
diagnosis rendered at that time was hyperopia.  This disorder 
was not attributed to the corneal abrasion.  In addition, 
there is no other post-service medical evidence of residuals 
of the corneal abrasion.  While the veteran may believe that 
he currently has residuals of the inservice injury, as a lay 
person, he is not competent to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In view of the VA 
examination report showing that no floaters or corneal 
pathology was found and the absence of any other post-service 
medical evidence of residuals of the corneal abrasion, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim.  

Service Connection for Chronic Fatigue or Chronic Fatigue 
Syndrome

Although the veteran has asserted that he has CFS due to 
service or that he has an undiagnosed illness manifested by 
chronic fatigue due to his service in the Persian Gulf, and 
his mother has submitted a lay statements in support of the 
claim, as lay persons, they are not competent to render 
medical opinions.  Id. 

While the veteran asserts that he fatigues more regularly 
than he had prior to service, no health care provider has 
diagnosed him with CFS.  On the contrary, a VA CFS 
compensation and pension examination that included a review 
of the veteran's claims folder did not result in a diagnosis 
of chronic fatigue syndrome.  Similarly, none of the other VA 
examination reports of post service treatment records show 
that the veteran has a chronic disability manifested by 
fatigue.  Consequently, the Board finds that the 
preponderance of the evidence establishes that the veteran 
does not have chronic fatigue syndrome or chronic fatigue due 
to an undiagnosed illness.  Accordingly, service connection 
is not warranted for this claimed disability.

Service Connection for Right and Left Knee Pain

During VA examinations in April 1998 and May 2002, the 
veteran complained of intermittent pain, stiffness, and 
swelling in his knees.  While he was noted to have normal 
range of motion during examination in April 1998, he had 
range of motion from 0 to 120 degrees in both knees with pain 
and weakness in 2002.  He was noted to have pain at the 
limits of motion in 1998 with tenderness on palpation of the 
left knee.  The Board notes that, for VA compensation and 
pension purposes, normal range of motion of the knee is from 
0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II (2004).  
The veteran complained of occasional right knee instability.  
X-ray examination of both knees was within normal limits.  
The examiner could not provide an etiology of the veteran's 
knee complaints, stating that these joint complaints were not 
associated with any known clinical diagnosis. 

As the presence of painful and limited motion of the knees 
was objectively shown in April 1998 and May 2002, and a VA 
examiner has opined that these complaints are not due to a 
known clinical diagnosis, the Board concludes that service 
connection for chronic right and left knee pain due to an 
undiagnosed illness is warranted.  

Service Connection for a Right Wrist Disability

There is no medical evidence of a right wrist disability in 
service.  As noted above, the veteran complained of right 
wrist pain during examination in April 1998.  However, X-ray 
examination at the time was normal and the examining 
physician found no evidence of right hand or wrist 
abnormalities.  Similarly, on examination in May 2002, the 
veteran's right wrist had full range of motion.  While 
tenderness of the veteran's left wrist was noted, the 
examination report does not indicate that the veteran had 
objective signs of tenderness of the right wrist.  As the 
evidence does not show objective indications of a right wrist 
disability in or since service, service connection for a 
right wrist disability, to include as due to an undiagnosed 
illness, is not warranted.  


ORDER

Service connection for residuals of a corneal abrasion of the 
right eye is denied.

Service connection for chronic fatigue or chronic fatigue 
syndrome, to include as due to an undiagnosed illness or a 
medically unexplained multisymptom illness, is denied.

Service connection for right and left knee pain, due to 
undiagnosed illness, is granted.

Service connection for a right wrist pain, to include as due 
to undiagnosed illness, is denied.  


REMAND

After a review of the evidence, the Board is of the opinion 
that the veteran should be afforded new VA examinations 
addressing the etiology of any chronic atropic eczema and 
tinea pedis.  While the veteran was diagnosed with atopic 
eczema in April 1998 and May 2002, the VA examiners did not 
provide an opinion as to the etiology of the condition.  
Furthermore, the examination reports indicate that the 
examiners did not have the veteran's service medical records 
for review in conjunction with the examinations.  The Board 
also notes that the veteran was noted to have tinea pedis at 
the time of his separation from active duty.  He was 
diagnosed with tinea pedis during VA examination in May 2002.  
On remand, the veteran should be afforded a new VA 
examination to address the etiology of his claimed skin 
conditions to include whether he has a present skin disorder 
or skin disorders that are etiological related to his 
documented in-service history of tinea pedis.  This 
examination should include a review of the veteran's claims 
folder and service medical records.  

The Board is also of the opinion that a new VA examination 
would be probative in ascertaining the etiology of the 
veteran's left and right ankle pain.  In this regard, the 
Board notes that the recent 2002 VA examiner failed to 
identify the cause of the veteran's complaints of right ankle 
pain.  However, the Board notes that X-ray examination of the 
right ankle in September 2001 revealed degenerative changes 
at the talonavicular joint.  Similarly, the Board notes that 
the veteran has complained of left ankle pain.  VA 
examination in May 2002 revealed osteoarthritis of the left 
foot.  It is unclear if the veteran's left ankle complaints 
are etiologically related to his left foot complaints.  On 
remand, the veteran should be afforded a VA examination 
addressing the etiology of his right and left ankle pain.  

The Board is also of the opinion that a VA examination would 
be probative in ascertaining the etiology of the veteran's 
left and right elbow complaints.  In this regard, the Board 
notes that a VA examination in April 1998 disclosed that the 
veteran's elbows were tender but the etiology of the 
tenderness was not identified.  The May 2002 examination 
report contains no findings relative to the veteran's elbows.  
On remand, the veteran should be afforded a VA examination 
addressing the etiology of any current abnormalities of his 
elbows. 

The Board is also of the opinion that a VA examination would 
be probative in ascertaining the etiology of the veteran's 
left and right hand complaints.  On a VA examination in April 
1998, the veteran was found to have no right hand 
abnormalities.  However, the examination report does not 
explain the etiology of his complaints of right and left hand 
pain.  In this regard, the Board notes that the veteran was 
afforded another examination in May 2002.  However, that 
examination does not contain clinical findings pertinent to 
his hands nor does it address the etiology of his complaints 
of hand pain.  On remand, the veteran should be afforded a VA 
examination addressing the etiology of any right and left 
hand pain.  

Based on the discussion above, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C., for 
the following actions:

1.  The veteran should be scheduled for 
an examination by a physician or 
physicians with appropriate expertise to 
determine the etiology of the diagnosed 
atopic eczema and tinea pedis and his 
complaints of right ankle pain, left 
ankle pain, right elbow pain, left elbow 
pain, right hand pain, and left hand 
pain.  

The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner(s).  The 
examination reports should reflect that 
the claims folder was reviewed.  

a)  The appropriate examiner should 
identify any chronic skin 
disorder(s), currently shown or 
otherwise indicated by the record.  
For each disability identified, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that the disability is 
etiologically related to the 
veteran's active military service to 
include his complaints of tinea 
pedis at discharge from active duty. 

b)  The appropriate examiner should 
indicate whether the veteran's 
reported right and left ankle; right 
and left elbow; and right and left 
hand pain are objectively shown.  
The examiner should be requested to 
express an opinion as to whether the 
veteran's complaints of right and 
left ankle; right and left elbow; 
and right and left hand pain are due 
to an undiagnosed illness or to a 
clinically diagnosed disorder to 
include osteoarthritis of the left 
foot or degenerative changes of the 
right taliohavicular joint.  If any 
of the complaints are attributed to 
a clinically diagnosed disorder, the 
examiner should express an opinion 
with respect to each such disorder 
as to whether it is at least as 
likely as not that the disorder 
originated in service or is 
otherwise etiologically related to 
service.  

c)  The examiner(s) should provide 
the supporting rationale for all 
opinions rendered.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The RO should also undertake any 
other development it determines to be 
warranted.

5.  Then, the RO should readjudicate the 
issues remaining on appeal based on a de 
novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


